UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2012 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo – SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Due to the replacement of a candidate to member of the Company’s Board of Directors appointed by the controlling shareholders, pursuant to a request sent to the Company, the Company resubmits this Management Proposal with the necessary adjustments to reflect the above request, as well as other adjustments in the wording in order to make the document’s language more clear and accessible. São Paulo, March 12, 2012. MANAGEMENT PROPOSAL Dear Sirs, The Board of Directors of CPFL ENERGIA S.A. (“ CPFL Energia ” or “ Company ”) submits to the appreciation of its Shareholders the Management’s Proposal on the matters that shall be decided at the Annual and Extraordinary Shareholders´ Meeting, to be held on April 12 th , 2012, (“ Shareholders’ Meeting ”) under the following terms: 1. MATTERS TO BE DECIDED IN ANNUAL SHAREHOLDERS’ MEETING I. EXAMINE THE MANAGEMENT ACCOUNTS, EXAMINE, DISCUSS AND VOTE ON THE COMPANY’S FINANCIAL STATEMENTS, INDEPENDENT AUDIT REPORT AND THE FISCAL COUNCIL’S REPORT FOR THE FISCAL YEAR ENDED ON DECEMBER 31
